DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE, Amendment and arguments filed September 30, 2022.
Claims 1 and 14 have been amended.  Claim 4 has been canceled.  Claims 1-3 and 5-20 are pending and have been examined.
In view of the cancelation of claim 4, the previous Section 112(b) rejection is withdrawn as moot.  However, in view of the amendment to claim 1, please see the new Section 112(d) rejection of claim 5 below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to remove poly(butylene-oxide)polyol from the recited Markush group.  Claim 1 now recites that the one or more hydrophobic polyols are only “selected from acrylic polyols and mixtures thereof.”  However, claim 5 broadens the “one or more hydrophobic polyols to “comprise a poly(butylene oxide)polyol” of a specified number average molecular weight range in addition to the proper narrowing limitation that the acrylic polyol has a specified number average molecular weight range.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as obvious over Yao, US 2018/0305597 (hereafter Yao) in view of Okuhira et al., US 2021/0002413 (hereafter Okuhira).
Regarding claims 1 and 5, Yao teaches a polyurethane adhesive composition (Abstract) that includes polyisocyanate and hydrophobic polyol components (paras [0007]-[0015]).  Yao further teaches that in one embodiment, some of the polyols may be reacted beforehand with parts of the polyisocyanate to form a prepolymer (para [0059]), thus disclosing the claimed isocyanate component comprising a prepolymer which is a reaction product of one or more isocyanate compounds comprising a polyisocyanate and one or more isocyanate-reactive components comprising one or more hydrophobic polyols.   Yao discloses one of its polyols may be polyoxybutylene polyol at para [0027] (i.e., a poly(butylene oxide)polyol – a hydrophobic polyol identified in claim 5).  
Regarding the recitation of wherein the one or more hydrophobic polyols have a functionality from 1.6 to 3.5 and a number average molecular weight from 500 g/mol to 10,000 g/mol, Yao discloses an average molecular weight from 250 to 3000 g/mol and an OH functionality in the range of from 1.6 to 3 for its polyols, including polyoxybutylene polyols (paras [0027]-[0029]), thus overlapping the ranges recited in claim 1 and the range for the poly(butylene oxide) polyol recited in claim 5.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.  
Regarding the claim 1 recitation of one or more polyol chain extenders, Yao teaches an additional component described as a low molecular weight di- or polyhydric alcohol at para [0054].  The component is further described as being selected from a list of materials, including diethylene glycol, tri-ethylene glycol, butanediol, dipropylene glycol, tripropylene glycol, hexane diol and other diols (para [0054]).  These materials are identified in Applicant’s specification as examples of polyol chain extenders (para [0035] of the publication of the specification).   Yao also teaches the addition of chain extenders in an example at para [0155]).   
It is further noted that the specification (para [0037] of the publication) discloses poly(butylene oxide)polyols a suitable chain extenders.  As noted above, Yao teaches such polyols.  With reference to the discussion above, Yao teaches some of the polyols may be reacted with the polyisocyanate beforehand, to form prepolymers (para [0059]).  Thus, the poly(butylene oxide) polyols, as well as other polyols described in Yao may function as either prepolymer reactant or chain extender.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding the recitation of wherein the two-component polyurethane adhesive composition has a hydrophobic content of at least 10 wt. %,  at para [0053], Yao discloses a hydrophobic polyol content of between 2 wt.% and 40 wt.%, overlapping and thus rendering obvious the claimed range.
Regarding the claim preamble recitation of a “two-component” adhesive and the  body of claim 1, that recites components (a) and (b), courts have found that where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  Although Yao identifies its final adhesive as a one-part adhesive, Yao, para [0059] clearly teaches precursor compositions made by reacting some polyols “beforehand” with polyisocyanate to form prepolymers, followed by reacting the prepolymers with an additional polyol component.  Thus, Yao teaches an intermediate two component composition that meets the requirements of the body of claim 1.  Although, as argued by Applicant, the preamble recitation of a “two-component” adhesive composition may suggest to one skilled in the art a product and method of use wherein two components are packaged separately and then mixed just prior to application, such limitation is not required by the body of the claim and will not be read into the claim in light of the preamble.  Also, please see the discussion of Okuhira below.
As discussed above, Yao teaches its compositions may include the poly(butylene oxide) polyol recited in claim 5.  However, Yao is silent as to including a hydrophobic acrylic polyol as now required by claim 1.  Yao teaches a preference for using natural fats and oils for its hydrophobic polyol component, including castor oil and its derivatives (para [0046]-[0053]).  
	Okuhira teaches resin compositions that include an acrylic polyol, a castor oil-based polyol and a polyisocyanate (Abstract).    In particular, the acrylic polyol of Okuhira has a number average molecular weight of 500 to 20,000 (para [0017]), overlapping the range recited in claim 5.  The resin composition of Okuhira may be used to form an adhesive layer of an electronic device for bonding a case and a lid (para [0019]).  The resin composition of Okuhira may be a two-part mixing type composition (para [0026]).  The composition may be prepared a variety of ways, including mixing a main agent containing (meth)acrylic polyol and castor oil-based polyol with a curing agent containing polyisocyanate, or a two-part mixing composition prepared by mixing a urethane prepolymer including a structural unit derived from (meth)acrylic polyol and a structural unit derived from a polyisocyanate and having an isocyanate group at its terminal with a castor oil-based polyol, or a two-part mixing composition formed by mixing a urethane prepolymer including a structural unit derived from a polyisocyanate and having an isocyanate group at its terminal with (meth)acrylic polyol (para [0026]).  The (meth)acrylic polyol of Okuhira has a number average molecular weight of 500-20,000, overlapping the range recited in claim 5 (para [0027]).  Okuhira further teaches it composition may include other components, including diols having a molecular weight less than 300, such as, for example ethylene glycol (para [0046]), i.e., a chain extender. 
Okuhira teaches its compositions provide a sealing material having wet heat resistance, sufficient flexibility at low temperature and good initial elongation, resulting in good reliability in long-term insulation, with suitable use in vehicles, such as automobiles (paras [0021]-[0022]).  Okuhira includes examples that do not include (meth)acrylic polyols, Okuhira teaching that such examples deteriorated in many properties such as wet heat resistance, heat resistance and flexibility at low temperature (para [0071]).  
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the composition and method of Yao to further include the use of acrylic polyols as taught by Okuhira, for the advantages taught in Okuhira, including improved sealing, wet heat resistance and flexibility at low temperature, particularly in view of the focus in both Yao and Okuhira of providing a sealing adhesive for use in vehicles that require reliability in harsh conditions.

Regarding claim 2, Yao discusses the free isocyanate content of NCO-functional polymers and prepolymers (para [0138]) and an example discussed at para [0149] teaches a prepolymer free NCO content of approximately 2.2 wt.%, falling with the range of 1 wt. % to 20 wt. % recited in the claim.

Regarding claim 3, Yao teaches monomeric and polymeric methylene diphenyl diisocyanate at paras [0056]-[0057].

Regarding the claim 6 recitation of polyoxypropylene-polyoxyethylene polyether polyols having an ethylene oxide content of less than 20 wt. %, a nominal hydroxyl functionality from 2 to 6 and a number average molecular weight greater than 1000 g/mol to 6000 g/mol, Yao teaches its polyether polyether polyol component may include polyoxy-ethylene polyols and polyoxy-propylene polyols (para [0027]) and that in a preferred embodiment, the polyether polyol comprises at least two different polyether polyols and such polyols are bifunctional or trifunctional (para [0031]), rendering obvious the polyoxypropylene-polyoxyethylene polyether polyol recited in the claim.  At para [0027] Yao teaches polyoxyalkylenediols or polyoxyalkylenetriols having a degree of unsaturation of less than 0.02 meq/g and an average molecular weight in the range of 1000 to 30000 g/mol overlapping and thus rendering obvious the range recited in the claim.  At para [0029], Yao teaches an average molecular weight from 250 to 30000 g/mol, overlapping and thus rendering obvious the range recited in the claim.  At para [0029] Yao also teaches a functionality in the range of from 1.6 to 3, overlapping and rendering obvious the range recited in the claim.  Although Yao is silent as to the recitation of an ethylene oxide content of less than 20 wt.%, the degree of unsaturation and the ethylene oxide content are understood as related concepts, thus the claimed materials are the same and presumed to therefore have the same properties. The burden is shifted to the applicant to prove otherwise (In re Fitzgerald, 205 USPQ 495).  

	Regarding claims 7 and 8, please see the rejection of claim 1 discussing the teaching of Yao of including in its composition a poly(butylene oxide)polyol having a number average molecular weight range that overlaps the recited range of 800 g/mol to 3000 g/mol as well as the teachings of Okuhira concerning its acrylic polyols.   Regarding the recitation that the composition also includes a polyoxypropylene-polyoxyethylene polyether polyol having an ethylene oxide content of less than 20 wt. %, a nominal hydroxyl functionality from 2 to 6 and a number average molecular weight greater than 1000 g/mol to 6000 g/mol, please see the rejection of claim 6 above that is incorporated by reference herein.

Regarding claims 9 and 10, see discussion of materials taught by Yao at the rejection of claim 1 above, and also the list in para [0054] of Yao that include aliphatic diols that are the same as those listed in Applicant’s specification. The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

	Regarding claim 11, see the rejections of claims 1, 6 and 9, all incorporated by reference herein.  

	Regarding claim 12, Yao teaches latent room temperature organometallic catalysts at para [0063], one or more particulate fillers at paras [0067]-[0068] and one or more plasticizers at paras [0074]-[0075]).

	Regarding claim 13, see the rejection of claim 1 above, the range taught in Yao overlapping and thus rendering obvious the range recited in the claim.

	Regarding claims 14 and 16, see the rejection of claim 1 over Yao in view of Okuhira that is incorporated by reference herein, teaching the two-component polyurethane adhesive composition recited in the claim.  Regarding the method steps, see Yao at paras [0099]-[0104] that teach the steps of (a) applying the composition to at least a portion of a first substrate (para [0101]), (b) contacting a second substrate with the first substrate (para [0102]); and (c) curing the two-component polyurethane adhesive composition to form an adhesive bond between the first and second substrates (the cross-linking step of para [0103] further described as curing at paras [0114]-[0115]). 
With reference to the rejection of claim 14, adhesive compositions of Yao are useful for elastic sealing and bonding (para [0002]), including being useful for bonding plastics, such as polypropylene (para [0116]), with applications including the sealing of joints in vehicles (para [0098]).   

	Regarding claims 15, 17 and 18 please see the rejections of respective claims 7, 9 and 11 above that are incorporated by reference herein.

	Regarding claim 19, Yao teaches its substrates S1 and S2 may be the same or different, and teaches a polypropylene substrate at para [0116].

	Regarding claim 20, Yao teaches flame treatment at para [0117]).	


Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.  Please see the rejection of claim 1 above, applying Yao in view of Okuhira, that is responsive to Applicant’s arguments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Colson et al., WO 2016/196258 (teaches polyurethane compositions (one- and two-component) that may be used as an adhesive and that include hydrophobic polyols, in particular butylene oxide-based polyols (paras [0001]-[0004]) and may further include chain extenders (para [0028])); and
Ryu et al., US 2018/0016385 (teaches polyurethanes that may be used in two-component adhesives (Abstract and para [0010]) and that may be made from a polyurethane prepolymer and chain-extended part (formed by a chain extender that may include an aliphatic glycol or polyhydric alcohol (paras [0024]-[0025]), the prepolymer being a reaction product of isocyanate and a polyol that may include an acrylated polyol, the polyol having a molecular weight of from 500-10,000 and 2 to 6 OH groups per molecule (para [0020] and claims 1-4), the chain extender located in either or both of the components of a two-package composition (para [0010])).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746